Citation Nr: 1010352	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record contains competent and credible evidence that 
the Veteran's Field Artillery Battalion while serving in 
Korea was subject to enemy fire and that it returned such 
fire.

2.  The Veteran engaged in combat with the enemy while 
serving in Korea.

3.  The Veteran has been diagnosed with PTSD related to 
events involving enemy fire, and the diagnosis conforms to 
DSM-IV criteria.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD as a result of combat-related events 
which occurred while he was serving in the 69th Field 
Artillery Battalion in Korea.  Throughout this appeal he has 
consistently described a series of events which occurred 
within a brief period of time in which his unit was receiving 
and returning enemy fire while holding position at a "hill" 
in Korea.  More specifically, he describes his artillery unit 
as moving into an area under enemy fire, himself driving an 
ammunition truck out of the way of enemy fire one night, 
returning to his unit the following morning only to retreat 
due to small arms and mortar fire, and eventually returning 
to the original position for provisions only to have a 
private and a second Lieutenant killed by mortar fire.  See, 
e.g., VA Psychological Evaluation Report dated in February 
2008; VA Form 21-0781 received in April 2008; VA Examination 
Report dated in September 2008; VA Form 9 received in July 
2009.  When asked to provide specifics regarding the date(s) 
of the above events, the Veteran responded that it was his 
recollection that these events occurred in July 1953.  See 
Statement in Support of Claim received in February 2009; VA 
Form 9 received in July 2009; Veteran's Written Statement 
received in January 2010.  

In addition to the above events, the Veteran contends that he 
was involved in general combat as a 105 mm cannoneer.  He 
wrote in his notice of disagreement that his unit 
participated directly in combat missions and had high numbers 
of killed in action (KIA) and wounded in action (WIA) on 
several occasions.  See Statement in Support of Claim 
received in February 2009.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2009).  The 
current record reflects that the Veteran has been diagnosed 
with PTSD due to the aforementioned combat-related events 
using the criteria provided in the DSM-IV.  See VA 
Psychological Evaluation Report dated in February 2008; VA 
Examination Report dated in September 2008.  Thus, the 
critical inquiry in this appeal is the second PTSD element, 
namely, whether there is evidence of a credible in-service 
stressor.  

With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. 
§ 3.303(d) (2009).  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).  If evidence 
does not establish that a veteran engaged in combat with the 
enemy, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Unfortunately, in the present case, the Veteran's service 
personnel and treatment records are unavailable due to a fire 
which occurred at the National Personnel Records Center 
(NPRC) in 1973.  The only service personnel record available 
for review is the Veteran's separation document, which does 
not contain any information which, by itself, would show that 
he participated in combat during service.  But see Daye v. 
Nicholson, 20 Vet. App. 512, 517 (2006) (the VA must consider 
more than awards and decorations in its determination that a 
veteran engaged in combat with the enemy).  Relevant to the 
current claim, the Veteran's DD 214 does indicate that he 
received a Korean Service Medal with two Bronze Service Stars 
and served overseas for one year, two months, nine days.  His 
most significant duty assignment is listed as A Battery, 69th 
Field Artillery Battalion, 25th Infantry Division; it is also 
noted that this was an overseas assignment.  

With regards to the Veteran's general assertion that he is 
entitled to the presumption afforded to combat veterans, as 
well as his more specific contentions regarding the events of 
July 1953, the RO determined on two separate occasions that 
the Veteran has not presented evidence sufficient to require 
further development.  However, the Veteran's accredited 
representative submitted evidence in March 2010 which the 
Board finds sufficient to corroborate the Veteran's 
contentions that his unit was involved in combat operations 
while serving in Korea in July 1953.  The Board notes that 
there is no problem with it reviewing this newly received 
evidence because it was accompanied by a waiver of RO review.  
See 38 C.F.R. § 20.1304(c) (2009).  Furthermore, this 
evidence is being used to award the full benefit sought on 
appeal.  Thus, delaying this appeal further by submitting 
this favorable evidence for the RO's review would only 
unnecessarily delay an award of benefits.  

Turning to the evidence submitted by the Veteran's accredited 
representative, a Unit Citation and Campaign Participation 
Credit Register indicates that the 69th Field Artillery 
Battalion participated in the campaign of Korea - Summer 
1953.  Moreover, this document denotes that this unit was 
awarded a Navy Unit Commendation for the period from July 7 
to 27, 1953, per Department of the Army (DA) General Order 
(GO) 38-57.  Also of record is a U.S. Marine Corps 
publication, entitled U.S. Marine Operations in Korea 1950-
1953, Volume V, Operations in West Korea, which contains a 
copy of a Navy Unit Commendation for the First Marine 
Division for meritorious service during operations against 
enemy forces in Korea from July 7 to 27, 1953.  This document 
notes that the Marine unit maintained the integrity of over 
thirty-five miles of defense line in Pamunjom Truce Area, and 
that during the time the Division was in the lines, "it was 
under fire and attack by a resolute, well-equipped and 
fanatical hostile force."  Lieutenant Colonel Pat Meid & 
Major James M. Yingling, U.S. Marine Operations in Korea 
1950-1953, Volume V, Operations in West Korea 581-82 (1972).  
The 69th Field Artillery Battalion is listed as an attached 
and/or supporting unit that is also authorized to wear this 
commendation.  Finally, a printout from the Korean War 
Project Remembrance website lists a casualty of the 69th 
Field Artillery Battalion for the month of July 1953; 
specifically, it reflects that a private was seriously 
wounded by the enemy in North Korea and later died of those 
wounds.

The above entries do not specifically document the Veteran's 
personal participation in these events, including whether he 
engaged in combat with the enemy, nor do they verify his 
presence in this unit during the month of July 1953.  
However, with regard to the latter issue, the Veteran has 
presented competent and credible lay evidence that he served 
in the 69th Field Artillery Battalion, 25th Infantry Division, 
from March 1953 to April 1954.  Statement in Support of Claim 
for Service Connection for PTSD received in April 2008.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Moreover, as previously 
mentioned, his separation document indicates that he served 
in this unit overseas and that it was his most significant 
duty assignment.  When viewed in light of the fact that the 
Veteran served overseas for more than half of his military 
service, that he received the Korean Service Medal with two 
Bronze Service Stars, and that his service personnel and 
medical records have been destroyed due to no fault of his 
own, the Board finds the aforementioned evidence sufficient 
to corroborate the Veteran's lay assertions that he was 
present in the unit during the month of July 1953.  See 
38 U.S.C.A. § 5107 (West 2002) (benefit of the doubt will be 
resolved in favor of the veteran); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991) (VA has a heightened obligation to 
assist a veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without fire-related records).  See also Department of 
Defense (DoD) Instruction 1348.33-M, Manual of Military 
Decorations and Awards, Appendix 4, AP4.1.2.57 (Sept. 1996) 
(incorporates Change 1, effective September 18, 2006) (Korean 
Service Medal awarded to Service members who participated in 
operations in the Korean area between June 27, 1950, and July 
27, 1954).  

Having established the Veteran's presence within the 69th 
Field Artillery Battalion during the month of July 1953, the 
Board concludes that he engaged in combat with the enemy 
because the record, as discussed above, establishes that his 
unit was involved in direct combat operations.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (a veteran's presence 
with his unit at the time the attacks occurred corroborated 
his statement that he experienced such attacks personally), 
citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  Moreover, 
the details provided in the Navy Unit Commendation provide 
independent verification of the Veteran's claims that his 
unit was involved in a defending an area that was under 
significant enemy fire.  Therefore, the Board finds that his 
claimed small arms and mortar fire stressor has been 
corroborated by the evidence of record.  

In light of the foregoing, the Veteran's lay statements 
regarding his in-service stressors will be accepted as 
credible evidence of a verified stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Because there is competent 
medical evidence of record that he has been diagnosed with 
PTSD based on the events he describes as stressful 
experiences which occurred while serving in combat in Korea, 
all elements of service connection for PTSD have been shown 
and service connection is granted.

	
ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


